Citation Nr: 1436144	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-32 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a left foot disorder.

5.  Entitlement to service connection for a right knee disorder, to include as secondary to the claimed right and left foot disorders.

6.  Entitlement to service connection for a right leg disorder, to include as secondary to the claimed right and left foot disorders.

7.  Entitlement to service connection for a left knee disorder, to include as secondary to the claimed right and left foot disorders.  

8.  Entitlement to service connection for a left leg disorder, to include as secondary to the claimed right and left foot disorders.

9.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 10, to July 16, 1977.  He had additional Army National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) denied entitlement to the benefits sought herein.  

In March 2014, the Veteran testified at a hearing before the Undersigned Veterans Law Judge (VLJ) via video teleconference.  A transcript of the hearing is of record.

All of the claims, with the exception of entitlement to nonservice-connected pension benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

At the hearing in March 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal with regard to nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to nonservice-connected pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, during the Board hearing in March 2014, withdrew the appeal regarding entitlement to nonservice-connected pension benefits and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to nonservice-connected pension benefits is dismissed


REMAND

Further development of the evidence is necessary before the Board adjudicates the issues remaining on appeal.

Service treatment records (STRs) from the Veteran's period of service from April to July 1977 are missing, and the RO made a formal finding that they are unavailable by memorandum dated in April 2011.  Where, as here, service records have been lost or destroyed through no fault of the Veteran, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

There is, however, no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records had been lost or destroyed while in Government control that would have required VA to disprove the claimant's allegation of injury or disease in service because bad faith or negligent destruction of the documents had not been shown).  Moreover, the case law does not lower the legal standard for proving a claim for service connection in this circumstance; that is, there is no reverse presumption requiring the granting of the claim; instead, this merely increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claim.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Thus, missing records concerning a Veteran's military service, while indeed unfortunate, do not, alone, obviate the need to still have medical nexus evidence supporting the claim by suggesting a correlation between the condition claimed and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare at 367).

Despite the fact that the STRs from the Veteran's period of active duty are missing, he is competent to provide evidence regarding matters given to lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377 , Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and other times not, such as to diagnose cancer); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins).  The Veteran has reported adverse symptoms regarding the low back, knees, feet, and legs.  He has also reported skin problems.  It is clear that he suffers from current skin abnormalities and a current low back disability.  It does not appear that there are current disabilities of the knees, and it is unclear whether there are current disabilities of the feet and legs.  However, as the Board finds no reason to question the Veteran's credibility regarding the reported orthopedic symptoms, and because the record reflects unspecified osteoarthritis, an examination regarding whether any current disabilities of the feet, knees, and legs exist and an opinion regarding etiology is in order.  Of course, VA examinations to determine the etiologies of the low back and skin disorders must be conducted, as the Veteran gave testimony regarding in-service incurrence.

The Veteran has testified that he received treatment at the Detroit VA Medical Center (MC) since 1983 or 1984.  The record at present contains Detroit VAMC records dated from March 2001 through October 2011.  Thus, Detroit VAMC medical records dated from 1983 to March 2001 and such records dated since October 2011 must be associated with the claims file.  In the event that Detroit VAMC records prior to March 2001 do not exist or are unavailable, the RO should make a finding to that effect.  The Board is aware that all records from the Detroit VAMC were already requested; however, a negative response has not been received regarding clinical records dated before March 2001.

The Board notes that the Veteran did not receive notice under the Veterans Claims Assistance Act of 2000 (VCAA) regarding establishing service connection on a secondary basis.  As such, updated VCAA notice must be provided.

Finally, an additional attempt should be made to obtain the Veteran's service treatment records, as well as his service personnel records, as set forth below.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  Send the Veteran a VCAA notice that includes information on establishing service connection on a secondary basis, with respect to his claims for service connection for bilateral knee and leg disorders as secondary to his claimed bilateral foot disorder.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's complete treatment records, to include any archived records, from the Detroit VAMC, dated from January 1983 to March 2001 and from October 2011 forward.  If such records are not available, a negative reply is required.

3.  Contact the NPRC/RMC, Georgia Army National Guard, the Georgia Adjutant General's Office, and/or any other appropriate entity and request complete copies of the the Veteran's service treatment records and service personnel records, dated from December 1976 to December 1988.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination of his feet, knees, legs, and low back. Schedule the Veteran for an appropriate VA examination of his shoulders and lumbar spine. 

The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

After reviewing the claims file and examining the Veteran, the examiner should identify all current foot, knee, leg, and low back disorders found to be present.

The examiner must address the following questions:

(i) Is it at least as likely as not (50 percent or greater probability) that any current right or left foot disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include a fall sustained when a ship collided with the Veteran's ship, knocking him off a ladder?

(ii) Is it at least as likely as not (50 percent or greater probability) that any current right or left knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include a fall sustained when a ship collided with the Veteran's ship, knocking him off a ladder?

(iii) Is it at least as likely as not (50 percent or greater probability) that any current right or left leg disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include a fall sustained when a ship collided with the Veteran's ship, knocking him off a ladder?

(iv) Is it at least as likely as not (50 percent or greater probability) that any current low back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include a fall sustained when a ship collided with the Veteran's ship, knocking him off a ladder?

(v)  If it is determined that a right or left foot disorder is related to the Veteran's active service, then the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right or left knee or right or left leg disorder was either (a) caused by, or (b) aggravated by the foot disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for an appropriate VA skin examination.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

After reviewing the claims file and examining the Veteran, the examiner should identify all current skin disorders found to be present.

The examiner must address the following question:

Is it at least as likely as not (50 percent or greater probability) that any current skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include a fall sustained when a ship collided with the Veteran's ship, knocking him off a ladder?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6. Next, review the claims file to ensure compliance with this remand. If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the examiners for corrective action.

8. Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal. If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


